Citation Nr: 0516224	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-36 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for papillary thyroid cancer, status post 
parthyroidectomy, claimed as secondary to radiation exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that no new and 
material evidence has been submitted to warrant reopening the 
claim of entitlement to service connection.  In September 
2004, a video hearing was held before the undersigned.


FINDINGS OF FACT

1.  In a decision dated February 24, 1997, the Board denied 
the veteran entitlement to service connection for thyroid 
cancer due to radiation exposure.

2.  The veteran did not request reconsideration of that 
decision, and an appeal of the Board's determination was 
dismissed.

3.  Evidence associated with the claims file subsequent to 
the February 1997 decision either duplicates or is cumulative 
vis-à-vis evidence already of record, does not tend to show 
that thyroid cancer occurred in service or that a nexus 
exists between the claimed disorder and service, and does not 
raise a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

The February 24, 1997 Board decision is final; new and 
material evidence has not been received to warrant reopening 
the claim of entitlement to service connection for thyroid 
cancer.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7103, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The October 2003 Statement of the Case (SOC) advised the 
veteran of the laws and regulations pertaining to his claim.  
The document informed the veteran of the evidence of record 
and explained the reasons and bases for denial.  The veteran 
was specifically informed that his claim for service 
connection for thyroid cancer was denied because new and 
material evidence had not been submitted.  The SOC made it 
clear to the veteran that in order to prevail on his claim, 
he needed to present evidence that linked his residuals of 
thyroid cancer to service.  The RO had previously sent 
correspondence dated in May 2002 that told the veteran about 
the VCAA, what evidence was needed and also informed him what 
evidence the RO would obtain and what he needed to do.  The 
veteran testified at a personal hearing.  The veteran has not 
indicated that there is any other evidence available, and 
more than one year has passed since he was notified of what 
he needed to do for his claim to be granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
at 394; VAOPGCPREC 16-92.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in May 2002, which was prior 
to the August 2002 initial adverse rating decision.  
Therefore, VA has complied with the requirements of Pelegrini 
with respect to the timing of the initial VCAA notice.

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

Furthermore, with a claim to reopen, such as the claim in 
this case, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is not new and material, the claim is not reopened, 
and VA has no further duties to the veteran with respect to 
that particular claim.  See, e.g., VBA Fast Letter 01-13 
(February 5, 2001).  VA does not have a duty to provide the 
veteran a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2004).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claim.  
Since no new and material evidence has been submitted in 
conjunction with the recent claim, an examination is not 
required. 

New and Material Evidence

By decision of February 24, 1997, the Board denied 
entitlement to service connection for thyroid cancer due to 
radiation exposure.  Unless the Chairman of the Board orders 
reconsideration, all Board decisions are final on the date 
stamped on the face of the decision.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104(a) (West 2002); 38 C.F.R. § 20.1100(a) (2004).  
The veteran did not request reconsideration.  Although the 
veteran did appeal the February 1997 denial, his appeal was 
dismissed by an Order dated in October 1997.  Under such 
circumstances, the law provides that the prior Board decision 
cannot be modified unless evidence submitted in support of 
the veteran's claim to reopen is "new and material" pursuant 
to 38 U.S.C.A. § 5108 (West 2002).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. 38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 
5108, "[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended recently.  The revised 38 C.F.R. 
§ 3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the appellant's request to reopen 
his claim was received in April 2002, the amended regulation 
applies to this claim. 

Under the amended version of 38 C.F.R. § 3.156(a), "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).


The United States Court of Appeals for the Federal Circuit 
has held that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The diseases referred to in the regulation prior 
to March 26, 2002 included cancer of the thyroid.

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or 
more after service (for most of the listed diseases) in an 
ionizing radiation exposed veteran may also be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation include thyroid cancer.  38 C.F.R. 
§ 3.311(b).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence which supports that finding.  
38 C.F.R. § 3.311(b)(4).

When the claim was previously before the Board, the evidence 
of record consisted of the veteran's service medical records, 
including his separation medical examination that reported a 
normal thyroid on his separation from service.  The record 
also included the veteran's assertions that he was exposed to 
radiation because his military duties required him to come 
into contact with aircraft radar units.  Those records also 
reflect that the veteran was first diagnosed with 
multifollicular and papillary carcinoma of the thyroid gland 
with local metastases in 1981.  However, the claim failed 
because (1) the record did not demonstrate that the veteran 
was exposed to ionizing radiation during service and (2) 
thyroid cancer did not manifest until many years after the 
veteran had completed his military service, with no 
relationship shown to service.

The evidence submitted since the claim was previously before 
the Board consists of medical records associated with a 
Social Security determination, various clinical/treatment 
records, as well as the veteran's testimony before the 
undersigned at a hearing on September 16, 2004.  The medical 
evidence demonstrates current treatment but, significantly, 
does not establish any linkage between thyroid cancer and the 
veteran's military service.  The fact that the veteran had 
thyroid cancer was certainly known in 1997, and the 
additional evidence is cumulative.

The veteran's testimony reiterates the basis of his claim and 
continued assertion that he was exposed to radar, which 
exposure was the source of radiation that caused his thyroid 
cancer.  The veteran did not actually work on the radar 
units.  Rather, he worked in supply and would he would 
routinely deliver and pick up parts at various shops at 
George Air Force Base in California.  One of the shops was 
where they repaired nose cone radar units for fighter jets.  
He testified that he would enter the hangar and wait for an 
authorized individual to sign for the parts.  The personnel 
working at the site wore protective clothing, whereas, he was 
not provided any such clothing.  He reported that at times 
the personnel would be working on a unit right in his 
presence while he awaited a signature.  However, he also 
acknowledged that there were no records documenting his 
presence in those areas.  

The veteran's current allegations are also cumulative.  He 
made the same contentions previously, so his current 
contentions cannot be considered new.

As for the first basis of the prior denial (no evidence of 
exposure to ionizing radiation during service), not only are 
the veteran's current contentions cumulative, but they are 
also irrelevant to show such exposure.  The Board observes 
and it bears emphasis that the Court has taken judicial 
notice that radar equipment emits microwave-type non-ionizing 
radiation.  Rucker v. Brown, 10 Vet. App. 67, 69, 72 (1997) 
(citing The Microwave Problem, Scientific American, September 
1986; Effects upon Health of Occupational Exposure to 
Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984).  Therefore, radar 
exposure (non-ionizing), even if established, is not the type 
of radiation exposure contemplated by the regulation 
(ionizing).  In other words, even accepting as true the 
veteran's allegations about his in-service activities, the 
radiation he would have been exposed to from radar equipment 
was non-ionizing, and does not fall within VA's presumptions 
for service connection.

It is additionally asserted that recent revisions to 
38 C.F.R. § 3.309(d) are more favorable to the veteran and 
warrant reopening the claim.  The Board observes that the 
referenced regulation was expanded to include certain 
additional cancers not at issue.  Contrary to the veteran's 
belief, the regulation had already contemplated thyroid 
cancer when the Board denied this claim in 1997.  The 
amendment expanded the regulation to include exposure to 
certain underground nuclear tests as well as for exposure at 
certain gaseous diffusion plants in Kentucky, Ohio and 
Tennessee.  The amended regulation does, as the veteran 
asserts, reduce the burden of proving exposure to radiation 
for veterans who participated in radiation-risk activity.  
However, the veteran does not allege that he participated in 
any of the activities defined as radiation-risk activities.  
38 C.F.R. § 3.309(d)(3)(ii).  Since none of these conditions 
are pertinent to this claim, it cannot be said that the 
amended regulation bears on this claim such that it warrants 
reopening and considering the claim on the merits.  

The veteran's testimony and personal assertions that his 
thyroid cancer was caused by his military service is not 
helpful to his claim.  The Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay assertions 
are insufficient to reopen a claim under 38 U.S.C. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Moreover, such 
evidence is cumulative of evidence previously considered when 
the case was last before the Board in February 1997.  

The Board does not doubt the veteran's credibility or his 
account of his service activities.  However, there is still 
no new evidence that the veteran participated in a radiation-
risk activity (as defined by VA regulations) or was exposure 
to ionizing radiation, or that his thyroid cancer was 
otherwise caused by his military service (the second basis of 
the prior denial).  Evidence received since the February 1997 
decision either duplicates or is cumulative vis-à-vis 
evidence already of record, does not tend to show exposure to 
ionizing radiation in service or that thyroid cancer occurred 
in service or that a nexus exists between the claimed 
disorder and service, and does not raise a reasonable 
possibility of substantiating the claim.

Accordingly, the Board finds that the evidence received 
subsequent to 1997 is not new and material and does not serve 
to reopen the claim for service connection.  Until the 
veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
papillary thyroid cancer, status post parthyroidectomy, 
claimed as secondary to radiation exposure, the appeal is 
denied. 

	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


